J-S24011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

AMANDA M. NOTTE                                    IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

BRAD M. PIPERATA

                            Appellant                   No. 2260 EDA 2014


                   Appeal from the Order Dated July 11, 2014
             In the Court of Common Pleas of Northampton County
                Domestic Relations at No(s): CP-48-PF-2013-764


BEFORE: GANTMAN, P.J., ALLEN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                            FILED APRIL 22, 2015

        Appellant, Brad M. Piperata, appeals from the order entered in the

Northampton County Court of Common Pleas, which found Appellant in

indirect criminal contempt of court for violating an order under the

Protection From Abuse (“PFA”) Act,1 in favor of Appellee, Amanda M. Notte.

We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises three issues for our review:

           WHETHER [APPELLEE] FAILED TO PROVE BEYOND A
____________________________________________


1
    23 Pa.C.S.A. §§ 6101-6122.
J-S24011-15


         REASONABLE DOUBT THAT               [APPELLANT’S]    ACTIONS
         CONSTITUTED CONTACT?

         WHETHER [APPELLEE] FAILED TO PROVE BEYOND A
         REASONABLE DOUBT THAT [APPELLANT] ACTED WITH
         WRONGFUL INTENT?

         WHETHER [APPELLEE] FAILED TO PROVE BEYOND A
         REASONABLE DOUBT THAT THE PFA ORDER WAS
         SUFFICIENTLY DEFINITE, CLEAR, AND SPECIFIC TO
         [APPELLANT] AS TO LEAVE NO DOUBT OF THE CONDUCT
         PROHIBITED?

(Appellant’s Brief at 2).

      “[W]hen reviewing a contempt conviction, much reliance is given to

the discretion of the trial judge.       Accordingly, we are confined to a

determination of whether the facts support the trial court decision.”

Commonwealth v. Kolansky, 800 A.2d 937, 939 (Pa.Super. 2002)

(quoting Williams v. Williams, 681 A.2d 181, 183 (Pa.Super. 1996), aff’d,

554 Pa. 465, 721 A.2d 1072 (1998)).           “We will reverse a trial court’s

determination only when there has been a plain abuse of discretion.”

Kolansky, supra at 939. “An abuse of discretion is not merely an error of

judgment, but is rather the overriding or misapplication of the law, or the

exercise of judgment that is manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. Griffiths, 15 A.3d 73, 76 (Pa.Super. 2010) (quoting

Commonwealth v. Dent, 837 A.2d 571, 577 (Pa.Super. 2003), appeal

denied, 581 Pa. 671, 863 A.2d 1143 (2004)).

         [U]nless    the    evidence    establishes   an     intentional

                                       -2-
J-S24011-15


         disobedience or an intentional neglect of the lawful process
         of the court, no contempt has been proven. Moreover, a
         conviction for criminal contempt requires proof beyond a
         reasonable doubt.

Kolansky, supra at 940 (internal citations and quotation marks omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Anthony S.

Beltrami, we conclude Appellant’s issues merit no relief.     The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed October 2, 2014, at 5-8) (finding:

1) Appellant admitted he was aware of Appellee’s presence when he arrived

at restaurant; nevertheless, Appellant chose to enter patio dining area in

dramatic fashion, jumping over planter near table where Appellee was

seated; Appellant’s conduct constituted prohibited, nonverbal contact under

final PFA order; Appellant made eye contact with Appellee and moved closer

to Appellee by jumping over planter; 2) Appellant’s theatrical entrance onto

patio evidenced wrongful intent; Appellant’s conduct was designed to alarm

Appellee, especially where Appellant had driven past Appellee earlier that

day; Appellant’s actions fit into larger pattern of behavior intended to occur

near Appellee and to alarm her; although Appellant claimed to have jumped

over planter to avoid Appellee, court found Appellant’s actions drew

unnecessary attention to his presence, causing Appellee to become unsettled

and leave restaurant; 3) final PFA order specifically stated, “[Appellant] is

prohibited from having ANY CONTACT with [Appellee] either directly or

                                    -3-
J-S24011-15


indirectly” at any location; order also advised Appellant not to contact

Appellee by nonverbal means; given such clear language, Appellant could

have no doubt that order prohibited him from having type of contact he

engaged in with Appellee). Accordingly, we affirm on the basis of the trial

court opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/2015




                                   -4-
                                                          Circulated 04/08/2015 02:40 PM




                                                                                   ..,,
                                                                                   -r
                                                                                    rt\
                  IN THE COURT OF COMMON PLEAS OF                                   c:,
                 NORTHAMPTON COUNTY, PENNSYLVANIA
                                                                             -~
                                                                            :::
                            CIVIL ACTION

                                         )
                                                                            -Uri
AMANDA M. NOTTE,
     Plaintiff                           )
                                         )
           v.                            )
                                         )
BRAD M. PIPERATA,                        )
     Defendant                           )

                 MEMORANDUM OPINION PURSUANT TO
                           Pa.R.A.P. 1925(a)

     Defendant has appealed to the Superior Court from the judgment of

sentence imposed by this Court on July 11, 2014. On that date, Defendant

was sentenced to a minimum of three days to a maximum of six days in

Northampton County Prison, followed by five months, twenty-four days of

probation, after he was found guilty of indirect criminal contempt for

violating a protection from abuse Order entered on October 9, 2013.

     On September 30, 2013, the plaintiff, Amanda M. Notte, filed a

Petition for Protection from Abuse against the defendant, Brad M. Piperata,

her former boyfriend.   According to Plaintiff's petition, at 8:30 a.m. on

September 30, 2013, Defendant came to Plaintiffs new boyfriend's house,
                                     1
                                                                               Circulated 04/08/2015 02:40 PM




where      Plaintiff    was    present,    and    asked     to   speak with        Plaintiff's     new

boyfriend.      The petition        alleged that Defendant told Plaintiff that her new

relationship     would be a problem for him and that he could not stand that

Plaintiff was with someone else.                The petition alleged that Defendant was

also driving by Plaintiff's house looking for her.               The petition further alleged

that, in the past, Defendant attempted                to contact Plaintiff at the place where

she babysits and left Plaintiff numerous harassing and verbally abusive text

and voicemail          messages.      In addition,     the petition alleged that Defendant

had committed            physical    violence    against    Plaintiff   in the     past,     such as

slamming her up against a wall by her throat, destroying a hotel room, and

spitting    in her face.        On the date the petition             was filed,    the Honorable

Michael Koury, Jr. issued a temporary                   protection      from   abuse Order and

scheduled the matter for a hearing on October 9, 2013.

        The hearing           was   held on October         9,   2013,     at which         time   the

undersigned        entered      a final   protection     from    abuse Order        after     hearing

evidence essentially conforming            to the allegations in Plaintiff's petition.             The

final Order was for a period of three years and prohibited                        Defendant from

abusing, stalking,        or harassing Plaintiff and from threatening               or attempting

to use physical force against her.               The Order further        prohibited       Defendant

from having "ANY CONTACT with Plaintiff either directly or indirectly ...                           at

any location." (Final Protection Order f 3.)



                                                  2
                                                                       Circulated 04/08/2015 02:40 PM




     On April    17, 2014,     Defendant          filed   a   Motion to   Dismiss/Modify

Protection from Abuse Order, claiming he could not comply with the final

Order because Plaintiff had moved into the building where he was operating

a business. A hearing on the motion was scheduled for May 2, 2014. The

hearing was subsequently continued to May 23, 2014.

     On May 7, 2014,          Plaintiff   filed     the   Indirect   Criminal    Contempt

Complaint that is the subject of this appeal. On the same date, Judge Dally

issued a rule on Defendant to show cause why he should not be held in

contempt and scheduled the hearing for May 23, 2014, to be heard with

Defendant's Motion to Modify/Dismiss.              The hearing on both matters was

subsequently continued to July 1 i. 2014.

      On July 11, 2014, the parties appeared before the Court. At that time,

Defendant withdrew his Motion to Modify/Dismiss, and a hearing was held on

Plaintiff's complaint for contempt. The evidence established that on May 6,

2014, Plaintiff was at the Terra Cafe, which is located on Northampton Street

in Easton, Pennsylvania, directly across from her residence in the Pomeroy

building. (N.T., 7/11/2014, at 4: 14-5: 18.) While Plaintiff was outside the

cafe having coffee with her friend, Defendant drove past and looked at

Plaintiff. (Id. atS:14:25.)

      Shortly thereafter, Plaintiff and her friend went to lunch at Mesa, a

restaurant located on Third Street in Easton, Pennsylvania, less than two

blocks from Terra Cafe. (Id. at 6: 1-10.) Plaintiff was seated at an outdoor
                                           3
                                                              Circulated 04/08/2015 02:40 PM




patio in front of the restaurant when Defendant drove up to the front of the

restaurant and exited his car. (Id. at 6:11-7:5.)     The outdoor patio area of

Mesa has tables on either side of the front entrance. (Id. at 9: 19-22.) On

the side where Plaintiff was seated, there are approximately three tables,

and on the other side, there are approximately six tables. (Id. at 10:9-10.)

Defendant looked at Plaintiff, entered the patio on the side opposite Plaintiff

by jumping over a barrier of planters, walked through the patio, and entered

the restaurant through the dining room. (Id. at 6:25-7:5, 9:2-10:14, 12:9-

13.) After this occurred, Plaintiff left the premises. (Id. at 7:5.)

       Defendant testified that he did not see Plaintiff sitting outside Terra

Cafe earlier in the day, as Plaintiff had claimed. (Id. at 16: 10-12.) The

Court did not find this testimony to be credible. In his testimony, Defendant

claimed that he ordered food from Mesa in advance and came to pick it up

without knowing Plaintiff was present.          (Id. at 16:17-21, 19:17-20.)

However, Defendant admitted that he saw Plaintiff when he arrived at the

restaurant and before he got out of his car. (Id. at 16:22:24, 17:24-18:1.)

He also admitted that he jumped the planter onto the patio. (Id. at 18: 17-

18.)    Defendant claimed that the reason he continued to enter the

restaurant despite seeing Plaintiff was that he has a medical condition which

requires him to eat every two to three hours. (Id. at 19:8-12.) The Court

did not find this testimony to be credible.



                                        4
                                                                               Circulated 04/08/2015 02:40 PM




        Based upon Defendant's admissions and Plaintiff's testimony,                        the Court

found that Defendant                 had intentionally   violated the Court's final protection

Order entered on October 9, 2013, and sentenced him as noted above.

        On August 7, 2014, Defendant filed a Notice of Appeal.                        On August 8,

2014,    the    Court        filed     an Order     requiring    Defendant     to file     a concise

statement      of matters        complained       of on appeal ("Concise Statement").               On

August 11, 2014, Defendant filed a Concise Statement which states:

              1.   The Court erred in finding                     that   the   Plaintiff   had
        proven beyond a reasonable doubt:

                        a.           that the Order was sufficiently definite, clear,
                                     and specific to the Defendant as to leave no
                                     doubt of the conduct prohibited;

                        b.           that the Defendant committed         an act that was
                                     volitional;

                        c.           that the Defendant acted with wrongful            intent;
                                     and

                        d.           that the      Defendant's     conduct       constituted
                                     contact.

(Concise S.)

        23 Pa.C.S.A. § 6114(a) states that "[w]here the ...                          plaintiff [has]

·filed charges of indirect criminal contempt against a defendant for violation

of a protection order . . ·. the court may hold the defendant in indirect

criminal contempt and punish the defendant in accordance with law."

              A charge of indirect criminal contempt consists of a claim
        that a violation of an Order or Decree of court occurred outside
        the presence of the court. Commonwealth v. Padilla, 885 A.2d
5
                                                                Circulated 04/08/2015 02:40 PM




       994 (Pa. Super. 2005).     "Where a PFA order is involved, an
       indirect criminal   contempt    charge    is designed    to seek
       punishment for violation of the protective order." Id. at 996. As
       with those accused of any crime, "one charged with indirect
       criminal contempt is to be provided the safeguards which statute
       and criminal procedures afford."        Id. at 996-97 (citation
       omitted).     To establish indirect criminal contempt, the
       Commonwealth must prove: 1) the Order was sufficiently
       definite, clear, and specific to the contemnor as to leave no
       doubt of the conduct prohibited; 2) the contemnor had notice of
       the Order; [3)] the act constituting the violation must have been
       volitional; and 4) the contemnor must have acted with wrongful
       intent. Commonwealth v. Ashton, 824 A.2d 1198, 1202 (Pa.
       Super. 2003).

Commonwealth v. Brumbaugh, 932 A.2d 108, 110 (Pa. Super. 2007).

       In this case, all four elements of contempt were proven beyond a

reasonable doubt. As to the first element, the final protection Order entered

on October 9, 2013, clearly and specifically stated that "Defendant is

prohibited from having ANY CONTACT with Plaintiff either directly or

indirectly ...     at any location." (Final Protection Order ,i 3.) The Order goes

on to state that "Defendant ( either directly or indirectly ...          ) shall not

contact Plaintiff ...      by ...   nonverbal ...   means." (Id.) The Order also

states that "Defendant shall not contact Plaintiff, either directly or indirectly,

...   by any ...     means." (Id. ,i 4.)   Given the clear language quoted above,

there could have been no doubt in Defendant's mind that the Order

prohibited him from having any contact, whatsoever, with Plaintiff.

       With regard to the second element, the Order was issued at a hearing

where Defendant was present and was represented by counsel. Defendant


                                            6
                                                                          Circulated 04/08/2015 02:40 PM




has not argued that he did not have notice of the Order, and in Northampton

County, each party          Is provided     with      a copy of a final       protection     order

immediately following a protection from abuse hearing.

         Regarding    the    third   element,        Defendant's   actions     were    volitional.

Defendant admitted          he was aware of Plaintiff's presence when he arrived at

Mesa and that         the   protection    from       abuse Order prohibited        all contact.

Nevertheless,      Defendant     volitionally    chose to dramatically         enter the area

where Plaintiff was located by hopping over a planter, with full knowledge of

the relevant circumstances.          No force beyond Defendant1s free will compelled

him to do so.         Lastly,   Defendant's      conduct constituted      prohibited       contact

because among the forms of contact prohibited                  by the final protection       from

abuse Order is that which is establlshed                through "nonverbal       ...    means."

(Final Order ,i 4.)         By making eye contact with Plaintiff and choosing to

move closer to her by jumping            over the planter in her presence, Defendant

voluntarily     made contact with Plaintiff.

        As to the flnal element,       Defendant's theatrical entrance onto the patio

area was evidence of his wrongful intent, as it was clearly designed to alarm

Plaintiff,    especially given the fact that, just a short time earlier, Defendant

had shown         up at the      Terra    Cafe unexpectedly         and      without   warning.

Although Defendant claims that he did not see Plaintiff at the Terra Cafe, the

Court did not find this testimony         credible and instead found that Defendant's

conduct fit into a pattern           of behavior      intended to occur within         Plaintiff's

                                                 7
                                                                        Circulated 04/08/2015 02:40 PM




physical presence    and to alarm       her.       Though    Defendant      claims that he

hopped over the planter and entered the restaurant               without    using the front

entrance in an effort to avold Plaintiff, the Court found that this course of

action drew    unnecessary      attention     to his presence,      causing       Plaintiff   to

become unsettled and ultimately       vacate the area.

        For all of the above reasons, the evidence was sufficient                to establish

that    Defendant   committed      indirect       criminal   contempt      by   intentionally

violating the final protection from abuse Order issued on October 9, 2013.

                                                    BY THE COURT:




Date:    October 2, 2014                           ANTHONY S. BELTRAMI,J.




                                              8